DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuyuki TENNO (TENNO) US 2019/0235584 in view of Chun Gui LEE (LEE) US 2017/0372837.
As per claim 1 TENNO disclose;
An electronic device (Fig. 2B and 3B) comprising: 
at least one coil (Fig. 2B item 31); 
a circuit board (item 4); and 
a first member (51) disposed between the at least one coil (31) and the circuit board (4) in correspondence to the at least one coil (31), the first member including (51) at least one of a shielding sheet for preventing lowering of performance of a short distance wireless communication (item 51 prevents lowering of performance of item 31) 
wherein the first member (51) is attached (through magnetic flux, Fig. 2B or 3B) to a second member (401) comprising a metallic material (coil 71) or is detached from the second member (401 through magnetic flux ), 
TENNO teaches magnetic coupling as shown in fig. 2B and 3B magnetic coupling through flux (Φ2 or Φ1) as it is well known magnetic coupling acts as an attractor, and receives power through magnetic coupling. But does not specifically describe effect specifically e.g. 
an attractor for receiving electric power from a wireless charging device,
and the at least one of the shielding sheet and the attractor is configured such that a magnetic force generated between the second member and the at least one of the shielding sheet and the attractor exceeds a specific value. (Examiner interprets specific value to overcome force of magnetic coupling force produced by flux Φ2 or Φ1)
In the alternative, to the extent that applicant’s argument that TENNO does not disclose above subject matter.  
Then LEE teaches an attractor (item 130, 230 or 330) for receiving electric power from a wireless charging device, and the at least one of the shielding sheet (item 120 which includes attractor 120 Para 0068) and the attractor (130, 230 or 330) is configured such that a magnetic force generated between the second member and the at least one of the shielding sheet and the attractor exceeds a specific value. (specific value of “magnetic force lines induced toward the attractor 130, 230, or 330 among magnetic force lines generated in the permanent magnet, using the magnetic substance whose saturation magnetic flux density is 0.5 tesla”).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine TENNO and LEE by incorporating the teaching of LEE into assembly of TENNO. One having ordinary skill in the art would have found it motivated to add attractor of LEE into shield of TENNO for the purpose of aligning devices for efficient magnetic coupling.

As per claim 2 TENNO and LEE disclose;
the at least one coil comprises at least one of a near field communication (NFC) coil for performing short distance wireless communication (TENNO Para 0051), a magnetic secure transfer (MST) coil, and a wireless charging coil for performing a wireless charging function (TENNO Para 0050).

As per claim 7 TENNO and LEE disclose;
the size of the first member (TENNO 51) is determined based on an arrangement structure of the at least one coil (31), or the first member is embedded adjacent to at least one of a front surface or a rear surface of the electronic device or is embedded at an upper end portion or a lower end portion of a screen of the electronic device. (Fig. 2B shows details item 51 is in lower portion of the device)

As per claim 8 TENNO and LEE disclose;
a case attached to the electronic device (TENNO Fig. 1 item 201 and 10) in correspondence to the electronic device (10), wherein the case comprises a first cover (201) configured to protect a front surface of the electronic device (10) or a second cover (101) configured to protect a rear surface of the electronic device.

As per claim 9 TENNO and LEE disclose;
the second member (TENNO item 101) is included in at least one of the first cover (201) or the second cover, and wherein when the second member is included in the second cover, a fixing member disposed on an outer surface of the second surface to fix the electronic device is removed. (TENNO Fig. 1B)

As per claim 10 TENNO and LEE disclose;
a first housing and a second housing defining an external appearance of the electronic device (TENNO fig. 14b); a hinge unit connecting the first housing and the second housing such that the first housing and the second housing are folded; a first magnetic body disposed in the interior of the first housing; and a second magnetic body disposed in the interior of the second housing and magnetically coupled to the first magnetic body when the first housing and the second housing are folded.

As per claim 11 TENNO and LEE disclose;
the second housing (TENNO 101 fig. 2b) further comprises an antenna (31) disposed in the interior thereof, and wherein the second magnetic body is disposed in correspondence to the antenna or is disposed to correspond to a location of the first magnetic body when the first housing and the second housing are folded, or the size and the arrangement location of the second magnetic body are determined based on a magnetic force generated in correspondence to the first magnetic body. (TENNO fig. 2B)

As per claim 12 TENNO and LEE disclose;
the first magnetic body comprises at least one of: a shielding sheet for preventing lowering of the performance of the short distance wireless communication of the electronic device; and an attractor for receiving electric power from the wireless charging device (TENNO item 402 fig. 2B). 

As per claim 14 TENNO and LEE disclose;
a display divided into a first display area (TENNO fig. 14 10) and a second display area (11) and folded with respect to a border line between the first display area and the second display area (14B); a circuit board (3) comprising at least one coil (32) in correspondence to the first display area (10); and a first member (51) attached to the circuit board in correspondence to the at least one coil, wherein the first member (52) is attached the second member that is a metallic material (coil) included in the second display area (11) when the display is folded or is detached from the second member. (Fig. 14b 401)

As per claim 15 TENNO and LEE disclose;
wherein the second member (TENNO 401) is disposed in correspondence to the second display area to correspond to a location of the first member when the display is folded. (14B)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over TENNO and LEE as applied to claim 1 and further in view of Dong Hoon Lee (Lee) US 2015/0123604.
Regarding claims 4-5 and 13 TENNO and LEE teaches shielding sheets 51 and 52
Made from ferrite (para 0048 and 0053) and LEE  teaches magnetic force of but does not teach, the shielding sheet is an Fe-Si- based metallic material and comprises Fe, Si, B, Cu, and Nb, and the attractor is an Fe- Si-based metallic material and comprises Fe, Si, and B.
-the magnetic permeability of the shielding sheet is realized by 500 to 700@100 KHz and the magnetic permeability of the attractor is realized by 500@250 KHz.
- the strength of a magnetic force increases as the magnetic permeability increases, and wherein a magnetic force of at least 500 G or more is generated in the first member in correspondence to the second member.
And - the shielding sheet is an Fe- Si-based metallic material and comprises Fe, Si, B, Cu, and Nb, and the attractor is an Fe-Si-based metallic material and comprises Fe, Si, and B.
	However in analogues art making magnetic shield sheets for wireless charging systems, Lee teaches,  the shielding sheet is an Fe-Si- based metallic material and comprises Fe, Si, B, Cu, and Nb, (Para 0078 “Fe-Si-B-Cu-Nb alloy) and the attractor is an Fe- Si-based metallic material and comprises Fe, Si, and B (Para 0070 “Fe- Si- B alloys may be used as the Fe-based magnetic alloys.).
-the magnetic permeability of the shielding sheet is realized by 500 to 700@100 KHz and the magnetic permeability of the attractor is realized by 500@250 KHz.
(Lee in Tables 1-5 and in para 0178 teaches permeability @ 100KHz and obtaining appropriate permeability measured in units µH further teaches producing appropriate sheet at required permeability,) Lee discloses the claimed invention except for specific value of permeability. 
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention, to 500 to 700@100 Khz or 250 Khz, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. lo re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
And - the shielding sheet is an Fe- Si-based metallic material and comprises Fe, Si, B, Cu, and Nb, (Para 0078 “Fe-Si-B-Cu-Nb alloy) and the attractor is an Fe-Si-based metallic material and comprises Fe, Si, and B. (Para 0070 “Fe- Si- B alloys may be used as the Fe-based magnetic alloys.)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine TENNO, LEE and Lee by incorporating the teaching of Lee, into the system of TENNO and LEE to use ferrite sheet based on requirement. One having ordinary skill in the art would have found it motivated to use retainers of Lee to provide and select appropriate materials for magnetic shielding sheets as per requirements.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over TENNO, LEE in view of Lee as applied to claim 5 and further in view of Yoel RAAB (RAAB) US 2014/0302782.
As per claim 6 combination of TENNO, LEE and Lee teaches coupling of two wireless 
Charing device at flux density is 0.5 tesla (LEE) but does not disclose well -known principle of physics, e.g. the strength of a magnetic force increases as the magnetic permeability increases, and wherein a magnetic force of at least 500 G or more is generated in the first member in correspondence to the second member. 
	However in analogues art of wireless power transfer RAAB teaches the strength of a magnetic force increases as the magnetic permeability increases, (well-known principle of physics) and wherein a magnetic force of at least 500 G or more is generated in the first member in correspondence to the second member. (Para 0192 magnetic force of 800 G which is at least 500 G and related to permeability of “around 2400 u for an operating frequency between 100 kilohertz to 500 kilohertz”)
	Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine TENNO, LEE, Lee and RAAB by incorporating the teaching of RAAB, into the system of TENNO, LEE and Lee to adjust permeability to achieve appropriate force. One having ordinary skill in the art would have found it motivated to use teachings of RAAB for the purpose of guiding correct placement of the wireless power.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835